Citation Nr: 0412095	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active service from November 1983 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A Board hearing was held in March 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7101(c) (West 2002).  A transcript of the hearing 
testimony has been associated with the claim file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

At the Travel Board hearing, the undersigned provided the 
veteran with information regarding the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2003).  VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  Although the veteran has been advised of 
the criteria of the VCAA, additional action is required 
consistent with the duties to notify and assist the veteran.  

The veteran testified that signs and symptoms of psychiatric 
disorder initially presented after he had been in service 
approximately two and a half years.  These signs and symptoms 
have remained present since service.  He urges, thus, that 
his current psychiatric disorder began in service, and that 
service connection is warranted.  Service medical records 
show that the veteran was hospitalized in service for 
psychiatric problems following a suicide attempt.  His 
diagnoses in service included personality disorder, not 
otherwise specified, with dependent and narcissistic traits, 
severe, primary diagnosis; alcohol abuse, episodic; rule out 
schizoaffective disorder, depressed type.  An August 2001 
post service VA examination yielded a diagnosis of bipolar 
disorder, type 2, with depression.  

The veteran testified that he was treated for his symptoms 
during service at a private facility, possibly St. Benedict's 
Hospital, in Ogden Utah in 1986 or 1987.  Records of this 
treatment have not yet been associated with the claim file.  

The private medical records cited by the veteran should be 
requested.  Moreover, the veteran should be afforded a VA 
examination in order to obtain an opinion, based on a review 
of the entire record, as to the date of onset and etiology of 
any current psychiatric disease or injury, and specifically 
whether any such current disorder was present in service or 
is otherwise related etiologically to the psychiatric events 
in service.  38 C.F.R. § 3.159(c)(4) (2003).  

Finally, although the veteran was provided with information 
regarding the VCAA at the hearing, the RO should provide full 
notice consistent with the current VCAA criteria and apprise 
him of what evidence VA has and what evidence is necessary to 
complete the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any private 
or service medical records not currently in 
the claims folder showing treatment for a 
psychiatric disorder in service or since 
separation from service, to include, but not 
limited to, records from St. Benedict's 
Hospital in Ogden, Utah, dated in 1986 
and/or 1987. 

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report that the 
claims folder was reviewed.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

The examiner is requested to provide a 
diagnosis of any current psychiatric 
disorder and to provide an opinion as to the 
following questions:

a)  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that the 
current psychiatric disorder was 
present during the veteran's active 
service?  Is it at least as likely 
as not that the current psychiatric 
disorder was present within one year 
following the veteran's separation 
from service?  Is it at least as 
likely as not that the veteran's 
current psychiatric disorder was 
present within two years following 
the veteran's separation from 
service?

b)  Is it at least as likely as not 
that any current psychiatric 
disability is the result of a 
disease or injury incurred in or 
aggravated by service?  
Specifically, was the personality 
disorder the initial manifestation 
of the current psychiatric disorder? 

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

4.  Finally, readjudicate the veteran's 
claim of entitlement to service connection 
for a psychiatric disorder to include a 
personality disorder with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


